Title: Enclosure I: From Henry Knox, 14 March 1791
From: Knox, Henry
To: Washington, George



War department 14th March 1791

The Secretary of war respectfully submits to the President of the United States, the following arrangement for the corps of Levies to be raised in pursuance of the act entitled “an act for raising and adding another regiment to the military establishment of the United States, and for making farther provision for the protection of the frontiers.”
That the two thousand Levies mentioned in the said act be arranged into two Regiments.
Each Regiment to consist of three Battalions.
each Battalion, to consist of four companies.
each company, to consist of eighty three noncommissioned and privates.

Twenty four companies, each of eighty three noncommissioned and privates, would amount to one thousand nine hundred, and ninety two noncommissioned and privates. were the companies stated at the number of eighty four, the proportions would be better, but the number stated in the Law would be exceeded by Such an arrangement, by the excess of Sixteen.
That the following Commissioned and non commissioned officers, to be arranged to each Regiment and Battalion.
Regimental Staff

1 Lieutenant colonel commandant
1 Paymaster
1 Surgeon

Battalion Staff

1 Major
1 adjutant
1 Quarter Master
1 Surgeon’s mate
1 Serjeant major
1 Quarter Master Serjeant.

Company
Commissioned and non commissioned officers

1 Captain
1 Lieutenant—excepting the rifle companies
1 Ensign
6 Serjeants
6 Corporals
2 Musicians

That one company of each Battalion, be expert rifle men if possible—That each of these companies have an additional Lieutenant.
That the Six Battalions of the said Levies be raised as follows.
1st Battalion in the territory of the United States, South of the ohio, and the neighbouring parts of Virginia. to rendezvous in the first instance at the old Blok house on Holstein—in the Second at Fort Washington.
2d Battalion in Virginia east of the mountains—to rendezvous in the first instance at Winchester—in the Second, by the way of Red stone at Fort Pitt—there to receive the orders of the Major General.
3d Battalion in Maryland, to rendezvous in the first instance

at Hager’s Town, and in the Second by the way of red stone at Fort Pitt.
4th Battalion in Pennsylvania, west of the mountains—to rendezvous in the first instance at Fort Pitt—and in the second, at such place as the major general shall direct.
5th Battalion, east of the mountains and west of the Susquehannah inclusively, to rendezvous in the first instance at Shippensburg and the Second at Fort Pitt.
6th Battalion, in New Jersey—to rendezvous in the first place at Trenton, and in the Second at Fort Pitt.
As soon as a company should be completed at any of the Said first rendezvous, they should be marched to the Second.
The President of the United States to appoint immediately the Brigadier General and the two lieutenants colonels commandant, together with Such others of the field and other officers as he may judge proper.
The Governor and Brigadier General Sevier of the territory of the United States, South of the ohio, to appoint the officers of the Battalion, to be raised in the said territory.
Lieutenant colonel commandant Lee, if he should accept his appointment, to appoint such of the officers of the Battalion to be raised in Virginia, as shall not be appointed by the President.
Major Benjn Brooks, is submitted as a proper person to command the Battalion to be raised in Maryland, and the other officers to be appointed in the best mode that may be devised.
Major McCulley is submitted as a proper person to command the western Battalion to be raised in Pennsylvania
and
Major William Alexander, is submitted as a proper person to command the eastern Battalion to be raised in Pennsylvania.
The other officers to be appointed in the best modes that may be devised.
A proper officer to command the Battalion to be raised in New Jersey, has not yet presented, or any of the inferior officers.
Lieutenant colonel Henry Lee, is submitted as a proper character to be the first Lieutenant colonel commandant—and
the Second Lieutenant colonel of Said Levies.
It is further submitted that the recruiting of the said Levies shall proceed by voluntary inlistment, until the 15th of May next, and if not completed then, to be filled by drafts from the

militia, provided it shall appear, by the opinion of the attorney general, and other sufficient authority that the President of the United States, possesses under present circumstances, legal power for that purpose. All which is humbly submitted to the President of the United States

H. KnoxSecretary of War

